Mr. Justice Yantis delivered the opinion of the court: Harry B. Warner, a member of the Howitzer Co. 130th Inf., I. N. G., was in the military bus-fire accident which occurred near Pana, Illinois, on July 26, 1933. (See Case vs. State, C. of C. No. 2469.) Claimant received burns on Ms hands and elbow and his left leg was injured and he testified that his back was sprained; also that after he returned from Camp Grant, where he went following the accident, there were frequent times when he was unable to perform his farm duties because of pains in his back and that he got a boy to work in his place for two weeks after he returned home. A Military Medical Board at Camp Grant on August 8, 1934, found that claimant had a small scar on his left elbow, also on the third and fourth fingers and thumb of the left hand; a scar on the thumb of the right hand; that none of them caused any disability or disfigurement; further, that there was no evidence of any injury to the back or disability resulting from the accident. Because of the time lost an award of Thirty Dollars ($30.00) in favor of the claimant is hereby made, under authority of the Military Code.